 Case 19-23492        Doc 304    Filed 08/28/19 Entered 08/28/19 13:45:40         Desc Main
                                  Document     Page 1 of 12


STEVEN W. CALL (5260)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
P.O. Box 45385
Salt Lake City, Utah 84145-0385
Telephone: (801) 532-1500
Email: scall@rqn.com

Attorneys for Westminster TIC Holders


                     IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH


In re:                                                    Bankruptcy Case No. 19-23492
                                                          Bankruptcy Case No. 19-23571
 NOAH OPERATIONS RICHARDSON TX,                           Bankruptcy Case No. 19-23810
 LLC; NOAH OPERATIONS                                     Bankruptcy Case No. 19-23840
 SUGARLAND TX, LLC; NOAH                                     (Jointly Administered)
 OPERATIONS CHANDLER AZ, LLC; and
 NOAH CORPORATION,                                                Chapter 11
                                                            Honorable Joel T. Marker

                   Debtors.                                     (Filed via ECF)


    EX PARTE MOTION PURSUANT TO FEDERAL RULE OF BANKRUPTCY
PROCEDURE 2004 AND LOCAL RULE 2004-1 FOR AN ORDER AUTHORIZING THE
     EXAMINATION AND COMPELLED PRODUCTION OF DOCUMENTS

                   (FIRST AMERICAN TITLE INSURANCE COMPANY)



         Pursuant to Rules 2004 and 4002 of the Federal Rules of Bankruptcy Procedure and

Local Rule 2004-1, the Westminster TIC Holders as identified below hereby move ex parte for

an order authorizing the examination of a representative and the production of documents from

First American Title Insurance Company ("First American"). In support thereof, the

Westminster TIC Holders state and represent as follows:

                                WESTMINSTER TIC OWNERS
 Case 19-23492       Doc 304       Filed 08/28/19 Entered 08/28/19 13:45:40           Desc Main
                                    Document     Page 2 of 12


       The Westminster TIC Owners are comprised of the following persons holding the

specified ownership percentages:

       (a)   Victor M. Szurgot Jr., as trustee of the Victor M. Szurgot Jr., Grantor Trust dated
             Sept 24, 1992 and Linda J. Szurgot, as trustee of the Linda J. Szurgot Grantor Trust
             dated Sept. 24, 1992 (15.04%);

       (b)   Keith E. King (13.07%);

       (c)   TYtanium 4, LLC (9.64%);

       (d)   William B. Maloney (4.56%);

       (e)   Douglas S. Peterson (5.33%);

       (f)   The Lowell S. & Kathleen S. Peterson Intervivos Trust (5.15%);

       (g)   Dana Barron (4.54%);

       (h)   Geither Enterprises, Inc. (Toot, Inc.) (8.22%);

       (i)   MDB Ventures LLC (3.65%);

       (j)   JDB Holdings LLC (3.65%);

       (k)   Kent S. Seymour and Donna G. Seymour Family Trust (9.12%);

       (l)   Kathie Muhler Revocable Trust (4.24%);

       (m) Noah Rockwell LLC (7.41%); and

       (n)   Eldridge Holdings TOO LLC (6.38%).

       The foregoing list of the Westminster TIC Holders is also included in counsel's Notice of

Appearance and Request for Notice filed on July 22, 2019, as Docket No. 143 in the above-

captioned jointly administered case.

                                       RELIEF REQUESTED

       A.      An order directing a representative of First American, specifically Kirsten L.

Parkin, the escrow agent involved in the relevant title and escrow transactions, to appear and

submit to an oral examination, to be taken under oath before a certified court reporter, at the law



                                                 2
 Case 19-23492       Doc 304      Filed 08/28/19 Entered 08/28/19 13:45:40           Desc Main
                                   Document     Page 3 of 12


offices of Ray Quinney & Nebeker P.C., located at 36 South State Street, Suite 1400, Salt Lake

City, Utah, on September 26, 2019 at 10:00 a.m. and continuing thereafter until completed. A

list of topics to be discussed at the examination is attached as Exhibit A.

       B.      An order directing First American to produce for inspection and copying at the

law offices of Ray Quinney & Nebeker, P.C., at the address of 36 So. State Street, Suite 1400,

Salt Lake City, Utah (the “Production Site”), all records and documents identified on Exhibit B

attached hereto, in accordance with the definitions and instructions contained in Exhibit C

attached hereto on or before close of business on September 18, 2019. If certain documents or

electronic records are incapable of being produced for copying and inspection at the Production

Site on the date and at the time indicated, First American should be required to provide access to

such documents or electronic records in the location where they generally are stored at an earlier

date and time convenient to the parties.

                              BASIS FOR RELIEF REQUESTED

       1.      In 2011, William Jeffrey Newman and his wife (“Newman”) purchased property

located at 11885 Bradburn Blvd., Westminster, Colorado (the “Property” or “Westminster

Property”) from Noah Properties Westminster CO, LLC. Thereafter it and leased the Property

back to Noah Corporation.

       2.      On or about November 5, 2018, Rockwell Debt Free Properties, Inc.

(“Rockwell”) purchased the Property from Newman.

       3.      The approximate purchase price paid by Rockwell for the Westminster Property

was $3 million.

       4.      At the time Rockwell purchased the Westminster Property from Newman there

was approximately $420,000 in unpaid property taxes owing on the Property to the Adams

County Assessor.



                                                 3
 Case 19-23492          Doc 304     Filed 08/28/19 Entered 08/28/19 13:45:40           Desc Main
                                     Document     Page 4 of 12


       5.         Notwithstanding Noah Corporation apparently agreed to increase the monthly

lease payment owing to Rockwell by approximately $7,000.

       6.         Noah Corporation is the current tenant of the Westminster Property pursuant to a

lease agreement dated October 15, 2018.

       7.         The Westminster TIC Holders purchased their respective interests from Rockwell

in the Property between November 2018 and 2019.

       8.         The total purchase price for the Westminster Property by the Westminster TIC

Owners from Rockwell was in excess of $6 million.

       9.         There are questions and issues whether it was agreed that Newman and/or

Rockwell would be obligated to pay all or part of the approximately $420,000 property taxes in

connection with the purchase and sale transaction made between them.

       10.        There are also questions or issues whether certain money was or should have been

held in escrow to pay for the unpaid property taxes at the time of closing.

       11.        There are also questions whether First American adequately disclosed the unpaid

property taxes.

       12.        There are also questions whether First American requested or agreed that it would

not issue the insurance unless all property taxes were paid.

       13.        The large amount of unpaid property taxes is making it more difficult for the

Noah Corporation to negotiate an assumption of the existing lease with the Westminster TIC

Holders.

       14.        It will reduce the Westminster TIC Owner’s proof of claims against Noah

Corporation if they are able to recover the large unpaid property taxes of approximately

$420,000 from a third party.




                                                   4
 Case 19-23492        Doc 304     Filed 08/28/19 Entered 08/28/19 13:45:40            Desc Main
                                   Document     Page 5 of 12


          15.   The information sought by the Westminster TIC Holders is necessary to analyze

their claims against the bankruptcy estate and to determine if those claims can be reduced by the

recovery of payments of the unpaid property taxes from others.

          16.   Pursuant to Rule 2004, the Westminster TIC Holders request an order authorizing

the issuance and service of a subpoena for the examination of Kirsten Parkin at First American.

          17.   It is Westminster TIC Holders’ understanding that Kirsten Parkin handled the

closings on the purchase and sale transactions for each of the Westminster TIC Holders.

          18.   First American is in possession of the various documents relating to the title work,

the escrow transactions and the sale of title insurance regarding the Westminster Property.

          19.   The Westminster TIC Holders have requested information from First American

but it is unwilling to provide the requested information without a subpoena.

          20.   The Westminster TIC Holders represent that First American will receive at least

fourteen (14) days calendar notice of the examination of Kirsten Parkin and for the deadline for

the production of the subpoenaed documents.

          WHEREFORE, based upon the foregoing, the Westminster TIC Holders pray the Court

to grant this Ex Parte Motion and to enter an order granting the relief requested herein. A

proposed order is submitted herewith for the Court’s consideration.


          DATED this 28th day of August, 2019.


                                              RAY QUINNEY & NEBEKER P.C.


                                              /s/ Steven W. Call
                                              Steven W. Call
                                              Attorneys for the Westminster TIC Holders
1497157




                                                 5
 Case 19-23492       Doc 304     Filed 08/28/19 Entered 08/28/19 13:45:40            Desc Main
                                  Document     Page 6 of 12

                                          EXHIBIT A

    Topics for Rule 2004 Examination of First American Title Insurance Company

    1. The lease of the Westminster Property by Newman to Noah Corporation, the
amendments made to the Lease and the amounts owing thereunder, and the negotiations,
communications and documents relating thereto.

      2. The purchase and sale transaction between Newman and Rockwell of the
Westminster Property, and the negotiations, communications and documents relating
thereto.

      3. The purchase and sale transactions between Rockwell and the various
Westminster TIC Owners and the negotiations, communications and documents relating
thereto.

     4. The unpaid property taxes owing on Westminster Property by Noah Corporation
during the term of the lease and at the time of closing on the purchase and sale transaction.

     5. The purchase and/or sale of title insurance and/or endorsements thereto in
connection with the foregoing purchase and sale transaction.

     6. The escrow transaction handled by First American for each of the Westminster
TIC Holders.

     7. Any information regarding the acts, conduct, property and/or the liabilities and
financial condition of Noah Corporation.

      8. Any other matters which may affect the administration of the Debtor’s estate,
including but not limited to the obligation of Newman, Rockwell Debt Free Properties




                                                6
 Case 19-23492        Doc 304     Filed 08/28/19 Entered 08/28/19 13:45:40           Desc Main
                                   Document     Page 7 of 12



                                        EXHIBIT B

                                Documents to be Produced

        1.     All of your files and underlying documents relating to the sale and purchase of the
tenant-in-common interests in connection with the property located at 11885 Bradburn Blvd.,
Westminster, Colorado. Documents should include all title research and escrow files. The
relevant tenant-in-common interest holders are as follows:

       (o)    Victor M. Szurgot Jr., as trustee of the Victor M. Szurgot Jr., Grantor Trust dated
              Sept 24, 1992 and Linda J. Szurgot, as trustee of the Linda J. Szurgot Grantor Trust
              dated Sept. 24, 1992 (15.04%);

       (p)    Keith E. King (13.07%);

       (q)    TYtanium 4, LLC (9.64%);

       (r)    William B. Maloney (4.56%);

       (s)    Douglas S. Peterson (5.33%);

       (t)    The Lowell S. & Kathleen S. Peterson Intervivos Trust (5.15%);

       (u)    Dana Barron (4.54%);

       (v)    Geither Enterprises, Inc. (Toot, Inc.) (8.22%);

       (w) MDB Ventures LLC (3.65%);

       (x)    JDB Holdings LLC (3.65%);

       (y)    Kent S. Seymour and Donna G. Seymour Family Trust (9.12%);

       (z)    Kathie Muhler Revocable Trust (4.24%);

       (aa) Noah Rockwell LLC (7.41%);

       (bb) Eldridge Holdings TOO LLC (6.38%).

       2.       All documents reflecting communications between you and Rockwell Debt-Free
Properties, Inc., or its principals, concerning the sale of the tenant-in-common interests.

      3.     All documents in your possession or control relating to the lease of the
Westminster Property to Noah Corporation including but not limited to:

             a. All versions of the Lease;



                                                 7
Case 19-23492        Doc 304     Filed 08/28/19 Entered 08/28/19 13:45:40          Desc Main
                                  Document     Page 8 of 12



          b. All communications relating to the Lease of the Property since January 1, 2016;
    and

       c. All contracts, workout agreements and all other documents relating to amounts
    owing under the Lease.

 2. All closing documents relating to the sale of the Westminster Property to Rockwell Debt
    Free Properties, Inc. including but not limited to:

          a.   All versions of the purchase and sale agreement;
          b.   All versions of any title commitments for an owner’s policy;
          c.   All versions of any title commitments for a lender’s policy;
          d.   All versions of settlement statements;
          e.   All communications concerning the sale; and
          f.   All escrow agreements relating to the closing.

 3. All closing documents relating to the sale of the Westminster Property from Rockwell
    Debt Free Properties, Inc. to each of the Westminster TIC Owners including but not
    limited :

          a.   All versions of the purchase and sale agreement;
          b.   All versions of any title commitments for an owner’s policy;
          c.   All versions of any title commitments for a lender’s policy;
          d.   All versions of settlement statements;
          e.   All communications concerning the sale; and
          f.   All escrow agreements relating to the closing.

 4. All loan applications pertaining to the purchase and sale of the Property;

 5. Copies of all appraisals or surveys performed of the Property;

 6. All documents reflecting communications between you and Noah’s Corporation or its
    principals, concerning the sale or lease of the Westminster Property.

 7. All documents reflecting communications between you and Rockwell Debt Free
    Properties, Inc., or its principals, concerning any sale of the Westminster Property.

 8. All documents relating to communications with First American Title Insurance Company
    which relate in any way to the purchase and sale transaction.

 9. All documents reflecting communications between you and any other third person
    concerning the sale of the Westminster Property;

 10. All documents including, but not limited to, financial statements, profit and loss
     statements, journals, ledgers relating to Noah Corporation.




                                               8
 Case 19-23492       Doc 304      Filed 08/28/19 Entered 08/28/19 13:45:40            Desc Main
                                   Document     Page 9 of 12


   11. All documents relating to each and every title search performed on the Westminster
       Property.

   12. All documents relating to each and every title search performed on the Westminster
       Property regarding any assessments, tax liens, judgment liens or any other encumbrance.



                                            Exhibit C

                                            Definitions

       The following definitions apply to all requests contained herein and in Exhibit “C”:

       The term “Debtor” means Noah Corporation, a Utah corporation;

        The term “document” is used in its customary broad sense and shall include, but not be
limited to, every writing and record of every type and description, whether or not in the
possession, custody or control of you, your agents, attorney or representatives, including, but not
limited to, correspondence, including email correspondence, memoranda, interoffice
communications, written notes, telegrams, minutes of directors' or committee meetings, reports,
contracts, deeds, options, amendments and addenda to contracts and options, licenses, invoices,
ledgers, books of account, journals, vouchers, bank checks, charge slips, account reports,
receipts, working papers, charts, graphs, indexes, statistical records, stenographers' notebooks,
calendars, appointment books, diaries, timesheets, data sheets, statements, papers, bids,
estimates, computer printouts, tapes and records of all types, resumes, microfilms, studies,
books, pamphlets, schedules, and any preliminary drafts of any of the aforementioned categories
of documents, photographic prints, transparencies, moving pictures, voice recordings and every
other device or medium on which or through which information of any type is transmitted,
recorded or preserved and things similar to any of the foregoing, regardless of their author of
origin, of any kind, however denominated.

       The term “document” also means a copy, where the original is not in your control,
Debtor’s, and every copy of a document, if such copy is not an identical duplicate of the original.

       The term “communication” means the conveyance of information between or among
persons by any means.

       The term “including” means “including but not limited to.”

       The terms “or” and “and” each mean “and/or.”

        The term “person” means, in the plural as well as in the singular, any person, agency,
firm, partnership, joint venture, association, corporation or any other business entity or other
form of legal entity.




                                                 9
 Case 19-23492       Doc 304      Filed 08/28/19 Entered 08/28/19 13:45:40            Desc Main
                                  Document      Page 10 of 12


       The term "property” means the Noah's event center property located at 11885 Bradburn
Blvd., Westminster, Colorado.

        The term “regarding” means (in addition to its plain dictionary meaning), concerning,
relating to, referring to, describing, evidencing, supporting, substantiating, disproving,
invalidating, refuting, contradicting, negating, controverting, and/or consulting.


                                           Instructions

        The documents requested are those currently in your possession, custody, or control,
actual or constructive, up to and including the date of your production, including those in the
possession, custody or control of any other person acting on your behalf, including without
limitation your employees, agents, accountants, auditors, attorneys, consultants or other persons.

       As to each request, you are requested to produce the documents as they are kept in the
ordinary course of business, or to produce them organized and labeled to correspond with the
categories of documents identified below.

        If you are unable to produce any document requested, you must provide written
verification, sworn under penalty of perjury, that a diligent search and reasonable inquiry has
been made in an effort to comply with the request. You shall also specify in such written
verification whether the inability to comply is because the particular item or category never
existed, has been destroyed, has been lost, misplaced or stolen, or has never been, or is no longer,
in your possession, custody or control. You must also state, for each document or category of
documents, the name and address of any person known or believed by you to have possession,
custody or control of such document or category of documents.

        If you object to producing an item or category of items, or part of an item or category of
items, you are requested to (i) identify with particularity any documents which you are
withholding based upon such objection, and (ii) set forth clearly the extent of and the specific
ground(s) for the objection.

      If privilege or work product protection is claimed as a ground for withholding one or
more documents, in whole or in part, you are requested to state separately for each document:

           a. The nature of the privilege or other ground on which the document is withheld;

           b. The nature of the document (e.g., letter, memorandum, notes, disk);

           c. The date(s) it bears;

           d. The identity of each person sending it;

          e. The identity of each person to whom it was sent or who received or reviewed a
   copy (regardless of whether such fact is indicted on the documents);




                                                10
Case 19-23492     Doc 304     Filed 08/28/19 Entered 08/28/19 13:45:40           Desc Main
                              Document      Page 11 of 12


       f. The identity of each person who prepared, sent, received or reviewed the
 document;

       g. A statement of the subject matter of the document;

       h. A precise description of the place where the document is kept; and

       i.   The specific request to which the document withheld is responsive.




                                           11
 Case 19-23492          Doc 304     Filed 08/28/19 Entered 08/28/19 13:45:40             Desc Main
                                    Document      Page 12 of 12

             j.



                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 28th day of August, 2019, I electronically filed the foregoing

Ex Parte Motion Pursuant to Federal Rule of Bankruptcy Procedure 2004 and Local Rule

2004-1 for an Order Authorizing the Examination and Compelled Production of

Documents to First American Title Insurance Company with the Clerk of the Court using the

CM/ECF system, which sent notice of electronic filing to the ECF users registered to receive

email notice/service for this case as follows:

         Adam S. Affleck adam-affleck@rbmn.com, andalin-bachman@rbmn.com
         Ryan C. Cadwallader rcadwallader@kmclaw.com, tsanders@kmclaw.com
         Steven W. Call scall@rqn.com, docket@rqn.com,lconterio@rqn.com
         Kenneth L. Cannon kcannon@djplaw.com, khughes@djplaw.com
         Deborah Rae Chandler dchandler@aklawfirm.com
         Eboney Cobb
         P. Matthew Cox bankruptcy_pmc@scmlaw.com
         T. Edward Cundick tec@clydesnow.com, laardema@clydesnow.com
         J. Michael Ellis
         Mark E. Hindley mehindley@stoel.com,
          rnoss@stoel.com;slcdocket@stoel.com;Dixie.colson@stoel.com
         Penrod W. Keith pkeith@djplaw.com, khughes@djplaw.com
         Julie E. Kenworthy jkenworthy@kmclaw.com
         Reid W. Lambert rlambert@strongandhanni.com, tlawrence@strongandhanni.com
         Blake D. Miller bmiller@aklawfirm.com,
          millermobile@gmail.com;miller.blaked@gmail.com
         Gregory S. Moesinger gmoesinger@kmclaw.com, tsanders@kmclaw.com
         John T. Morgan tr john.t.morgan@usdoj.gov,
          James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov
         Nicholas J. Nieto
         Ellen E. Ostrow ellen.ostrow@stoel.com, Stephanie.hore@stoel.com;docketclerk@stoel.com
         Lenard M. Parkins
         Shawn T. Richards srichards@kmclaw.com
         Mark C. Rose mrose@mbt-law.com, markcroselegal@gmail.com
         Brian M. Rothschild brothschild@parsonsbehle.com, ecf@parsonsbehle.com
         Engels Tejeda ejtejeda@hollandhart.com,
          slclitdocket@hollandhart.com,intaketeam@hollandhart.com
         Richard C. Terry richard@tjblawyers.com, cbcecf@yahoo.com
         United States Trustee USTPRegion19.SK.ECF@usdoj.gov
         Steven T. Waterman waterman.steven@dorsey.com,
          bingham.karen@dorsey.com;ventrello.ashley@dorsey.com
         Elizabeth Weller
                                                        /s/Lisa Conterio
1497157



                                                   12
